DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 - 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitations "over the wired or wireless connection with the portable device" in line 7, and "over the wired or wireless connection” in line 14. There is insufficient antecedent basis for the limitations in the claim. It is unclear to what connection the limitations are referring to, since “a wired or wireless connection with the portable device” has not been previously established, thus the metes and bounds of the claim are unclear as to how and from what past audio data is provided. Appropriate correction is required.
Claims 16 - 20 depend directly or indirectly from claim 15, do not resolve the indefiniteness, and are rejected for the same reason as claim 15.
Claim 16 recites the limitation "over the wired or wireless connection with the portable device" in line 3-4. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what connection the limitation is referring to, since “a wired or wireless connection with the portable device” has not been previously established, thus the metes and bounds of the claim are unclear as to how and from what periodically reporting a time stamp is provided. Appropriate correction is required.
Allowable Subject Matter
Claims 1 - 14 have no prior art rejection and the claims are not taught by or obvious over the prior art and are allowable, as the independent claims retain the criticality for allowance of the allowed claims of the parent application 16553692.
Conclusion
Claims 15 – 20 have no prior art rejection and the claims, as best can be understood by the examiner, are not taught by or obvious over the prior art, as the independent claim retains the criticality for allowance of the allowed claims of the parent application 16553692 and would be allowable if claims are rewritten to overcome the rejections under 35 USC § 112, as set forth in this Office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pantel (U.S. Patent Application Publication 2014/0214429); Hatfield et al. (U.S. Patent Application Publication 2017/0358294); Abrash et al. (U.S. Patent Application Publication 2006/0241948); Salvador et al. (U.S. Patent Application Publication 2015/0066494).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653